Title: To Thomas Jefferson from Benjamin Banneker, 19 August 1791
From: Banneker, Benjamin
To: Jefferson, Thomas



Sir
Maryland. Baltimore County. Near Ellicotts Lower Mills August 19th: 1791

I am fully sensible of the greatness of that freedom which I take with you on the present occasion; a liberty which Seemed to me scarcely allowable, when I reflected on that distinguished, and dignifyed station in which you Stand; and the almost general prejudice and prepossession which is so prevailent in the world against those of my complexion.
I suppose it is a truth too well attested to you, to need a proof here, that we are a race of Beings who have long laboured under the abuse and censure of the world, that we have long been looked upon with an eye of contempt, and that we have long been considered rather as brutish than human, and Scarcely capable of mental endowments.
Sir I hope I may Safely admit, in consequence of that report which hath reached me, that you are a man far less inflexible in Sentiments of this nature, than many others, that you are measurably friendly and well disposed toward us, and that you are willing and ready to Lend your aid and assistance to our relief from those many distresses and numerous calamities to which we are reduced.
Now Sir if this is founded in truth, I apprehend you will readily embrace every opportunity to eradicate that train of absurd and false ideas and oppinions which so generally prevails with respect to us, and that your Sentiments are concurrent with mine, which are that one universal Father hath given being to us all, and that he hath not only made us all of one flesh, but that he hath also without partiality afforded us all the Same Sensations, and endued us all  with the same faculties, and that however variable we may be in Society or religion, however diversifyed in Situation or colour, we are all of the Same Family, and Stand in the Same relation to him.
Sir, if these are Sentiments of which you are fully persuaded, I hope you cannot but acknowledge, that it is the indispensible duty of those who maintain for themselves the rights of human nature, and who profess the obligations of Christianity, to extend their power and influence to the relief of every part of the human race, from whatever burthen or oppression they may unjustly labour under, and this I apprehend a full conviction of the truth and obligation of these principles should lead all to.
Sir, I have long been convinced, that if your love for your Selves, and for those inesteemable laws which preserve to you the rights of human nature, was founded on Sincerity, you could not but be Solicitous, that every Individual of whatsoever rank or distinction, might with you equally enjoy the blessings thereof, neither could you rest Satisfyed, short of the most active diffusion of your exertions, in order to their promotion from any State of degradation, to which the unjustifyable cruelty and barbarism of men may have reduced them.
Sir I freely and Chearfully acknowledge, that I am of the African race, and in that colour which is natural to them of the deepest dye, and it is under a Sense of the most profound gratitude to the Supreme Ruler of the universe, that I now confess to you, that I am not under that State of tyrannical thraldom, and inhuman captivity, to which too many of my brethren are doomed; but that I have abundantly tasted of the fruition of those blessings which proceed from that free and unequalled liberty with which you are favoured and which I hope you will willingly allow you have received from the immediate hand of that Being, from whom proceedeth every good and perfect gift.
Sir, Suffer me to recall to your mind that time in which the Arms and tyranny of the British Crown were exerted with every powerful effort in order to reduce you to a State of Servitude, look back I intreat you on the variety of dangers to which you were exposed, reflect on that time in which every human aid appeared unavailable, and in which even hope and fortitude wore the aspect of inability to the Conflict, and you cannot but be led to a Serious and grateful Sense of your miraculous and providential preservation; you cannot but acknowledge, that the present freedom and tranquility which  you enjoy you have mercifully received, and that it is the peculiar blessing of Heaven.
This Sir, was a time in which you clearly saw into the injustice of a State of Slavery, and in which you had just apprehensions of the horrors of its condition, it was now Sir, that your abhorrence thereof was so excited, that you publickly held forth this true and invaluable doctrine, which is worthy to be recorded and remember’d in all Succeeding ages. “We hold these truths to be Self evident, that all men are created equal, and that they are endowed by their creator with certain unalienable rights, that among these are life, liberty, and the pursuit of happyness.”
Here Sir, was a time in which your tender feelings for your selves had engaged you thus to declare, you were then impressed with proper ideas of the great valuation of liberty, and the free possession of those blessings to which you were entitled by nature; but Sir how pitiable is it to reflect, that altho you were so fully convinced of the benevolence of the Father of mankind, and of his equal and impartial distribution of those rights and privileges which he had conferred upon them, that you should at the Same time counteract his mercies, in detaining by fraud and violence so numerous a part of my brethren under groaning captivity and cruel oppression, that you should at the Same time be found guilty of that most criminal act, which you professedly detested in others, with respect to yourselves.
Sir, I suppose that your knowledge of the situation of my brethren is too extensive to need a recital here; neither shall I presume to prescribe methods by which they may be relieved; otherwise than by recommending to you and all others, to wean yourselves from these narrow prejudices which you have imbibed with respect to them, and as Job proposed to his friends “Put your Souls in their Souls stead,” thus shall your hearts be enlarged with kindness and benevolence toward them, and thus shall you need neither the direction of myself or others in what manner to proceed herein.
And now, Sir, altho my Sympathy and affection for my brethren hath caused my enlargement thus far, I ardently hope that your candour and generosity will plead with you in my behalf, when I make known to you, that it was not originally my design; but that having taken up my pen in order to direct to you as a present, a copy of an Almanack which I have calculated for the Succeeding year, I was unexpectedly and unavoidably led thereto.
This calculation, Sir, is the production of my arduous Study in this my advanced Stage of life; for having long had unbounded  desires to become acquainted with the Secrets of nature, I have had to gratify my curiosity herein thro my own assiduous application to Astronomical Study, in which I need not to recount to you the many difficulties and disadvantages which I have had to encounter.
And altho I had almost declined to make my calculation for the ensuing year, in consequence of that time which I had allotted therefor being taking up at the Federal Territory by the request of Mr. Andrew Ellicott, yet finding myself under Several engagements to printers of this state to whom I had communicated my design, on my return to my place of residence, I industriously apply’d myself thereto, which I hope I have accomplished with correctness and accuracy, a copy of which I have taken the liberty to direct to you, and which I humbly request you will favourably receive, and altho you may have the opportunity of perusing it after its publication, yet I chose to send it to you in manuscript previous thereto, that thereby you might not only have an earlier inspection, but that you might also view it in my own hand writing.—And now Sir, I shall conclude and Subscribe my Self with the most profound respect your most Obedient humble Servant,

Benjamin Banneker


NB any communication to me may be had by a direction to Mr. Elias Ellicott merchant in Baltimore Town.
B B
As an Essay of my calculation is put into the hand of Mr. Cruckshank of philadelphia, for publication I would wish that you might neither have this Almanack copy published nor give any printer an opportunity thereof, as it might tend to disappoint Mr. Joseph Cruckshank in his sale.
B B


   
   My Father was brought here a S[lav]e from Africa.


